DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 19 are rejected under 35 U.S.C. 101 because Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 7, 13 and 17 are directed to a method of performing captioning operations (Step 1, Yes).

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1, 7, 13 and 17, the limitation of steps: initiate a captioning process wherein the captioning process is configured to run a captioning software application, the captioning process specific to a specific CA; receive, from the first user device, a request to initiate a captioning session; establish the captioning session with the first user device; assign the captioning session to the CA; receive, from the first user device and in response to establishing the captioning session, first audio data that is derived from a second user device that is participating in a communication session with the first user device; direct the first audio data to the CA device in response to the captioning session being assigned to the CA; receive from the CA device, second audio data that is related to the first audio data and that is derived from speech of the CA; access, with the captioning software application, an automated speech recognition (ASR) engine that is trained to the voice of the CA based on the captioning session being assigned to the CA and based on the captioning process being specific to the CA; generate, with the ASR engine that is trained to the voice of the CA, captioned text that includes a transcription of the second audio data; generate, based on the transcription, screen information related to the captioning software application, the screen information including the transcription; direct the screen information to the CA device; and direct the captioned text to the first user device.  The method steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed: for example, a human transcriptionist may perform the recited steps without using a physical product. The mere nominal recitation of a first user device, CA device, a second user device, one or more processors, a relay server, remote server performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1, 7, 13 and 17 recite the additional elements of: a first user device, CA device, a second user device, one or more processors, a relay server, remote server.  The limitations of a relay/remote server configured to obtain the voice signal and update transcriptions consist of mere data transmission which is extra solution activity that does not provide a practical application of an abstract method.  The claimed steps recite merely the high level function or result of the function, without specific technical steps to achieve them, where the recitation is either a generic and well-known computing step.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 7, 13 and 17 recite the additional elements of: a first user device, CA device, a second user device, one or more processors, a relay server, remote server  set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that " device 14 may include a computer, a smart phone, a smart tablet, etc., that can facilitate audio communications with other devices" in the Applicant’s published application, para. [0119].  Applicant's specification describes the computer component in generic manner: “the disclosed subject matter may be implemented as a system, method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer or processor based device to implement aspects detailed herein” para. [0115].  The claim lacks any description of specific algorithms to organizing the captioning resources.  There is no indication in the Specification that Applicant have achieved an advancement or improvement in voice signal recording technology and ASR technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Engelke et al. (US 2003/0212547 A1).
Re claims 1, 7, 13, 17:
1. Cloran teaches a system (Cloran, Abstract) comprising: 
a first user device of a first user, the first user device being configured to perform operations related to a captioning session (Cloran, fig. 1, 110, 120, 130; [0110]); 
a call-assistant (CA) device of a CA of a captioning system, the CA device being remotely located from the first user device (Cloran, Abstract, “A pool of analysts creates, checks, and/or corrects transcription”); and 
a relay server communicatively coupled to and remotely located from the first user device, the relay server separate from the CA device (Cloran, fig. 1, 140, 110, 120, 130), the relay server configured to:
initiate a captioning process wherein the captioning process is configured to run a captioning software application, the captioning process specific to a specific CA (Cloran, [0052], ” human analysts are preferably given the opportunity to review and correct the automatically generated transcript”; );
receive, from the first user device, a request to initiate a captioning session; establish the captioning session with the first user device; assign the captioning session to the CA (Cloran, [0033], “variable level approach to managing the fidelity of the transcription ... at the request of the user”; [0025], “service factory 320 is programmed to send at least some audio chunks to multiple CAT terminals 330 and analysts 340”); 
receive, from the first user device and in response to establishing the captioning session, first audio data that is derived from a second user device that is participating in a communication session with the first user device (Cloran, [0018], “the caller's audio is sent to that main conference, and the audio from others in the conference is sent to the caller”; [0018], “As service factory 320 captures audio from a conference call participant”); 
direct the first audio data to the CA device in response to the captioning session being assigned to the CA (Cloran, [0029], “an analyst 340 listens to an audio chunk and provides input via CAT terminal 340 of text that has substantially the same meaning as the words originally spoken in the conference call”); 
receive from the CA device, second audio data that is related to the first audio data and that is derived from speech of the CA (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); 
access, with the captioning software application, an automated speech recognition (ASR) engine (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”) that is trained to the voice of the CA based on the captioning session being assigned to the CA and based on the captioning process being specific to the CA (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user. This type of operation adds some delay relative to fully automated processing, but has the advantage of being able to control the ambient audio conditions and to manage speaker-specific profiles for a smaller number of speakers (the pool of analysts…)”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained (for example, during a registration process) to recognize the particular speech of a given speaker. In other such implementations, the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”); 
generate, with the ASR engine that is trained to the voice of the CA, captioned text that includes a transcription of the second audio data (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); 
generate, based on the transcription, screen information related to the captioning software application, the screen information including the transcription (Cloran, [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”); 
direct the captioned text to the first user device (Cloran, [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”).

7. Cloran teaches a system (Cloran, Abstract) comprising: 
one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and configured to store instructions that, when executed by the one or more processors, cause the system to perform operations related to a captioning session (Cloran, figs. 1 - 2), the operations comprising: 
receive, from a first user device, first audio data that is derived from a second user device that is performing a communication session with the first user device, the first user device being configured to perform operations related to a captioning session (Cloran, [00033], “The system preferably offers users a continuously variable level approach to managing the fidelity of the transcription ... at the request of the user … in the conference call is able to click a portion of the transcript that he or she feels is not accurate”); 
direct the first audio data to a remotely located call-assistant (CA) device (Cloran, [0029], “an analyst 340 listens to an audio chunk and provides input via CAT terminal 340 of text that has substantially the same meaning as the words originally spoken in the conference call”); 
receive from the CA device, second audio data that is related to the first audio data and that is derived from speech of a CA using the CA device (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); 
access, with a captioning software application running in a captioning process, an automated speech recognition (ASR) engine that is trained to the voice of the CA; initiate the captioning process as a customized captioning process for the CA based on the ASR engine that is trained to the voice of the CA (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user. This type of operation adds some delay relative to fully automated processing, but has the advantage of being able to control the ambient audio conditions and to manage speaker-specific profiles for a smaller number of speakers (the pool of analysts…)”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained (for example, during a registration process) to recognize the particular speech of a given speaker. In other such implementations, the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”); 
generate, with the captioning software application, caption text that includes a transcription of the second audio data, the captioning software application being configured to use the ASR engine to generate the caption text (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); 
generate, based on the transcription, screen data related to the captioning software application, the screen data including the transcription (Cloran, [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”); and 
direct the caption text to the first user device (Cloran, [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”).

13. Cloran teaches a method of performing captioning operations (Cloran, Abstract), the method being performed by a computing system and comprising: 
initiating a first captioning process for use by a first call assistant (CA), the first captioning process being associated with the first CA and being configured to run a first instance of a captioning software application that includes a first ASR engine that is trained to the voice of the first CA (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user. This type of operation adds some delay relative to fully automated processing, but has the advantage of being able to control the ambient audio conditions and to manage speaker-specific profiles for a smaller number of speakers (the pool of analysts…)”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained (for example, during a registration process) to recognize the particular speech of a given speaker. In other such implementations, the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”; Abstract, “pool of analysts” includes first CA and second CA); 
initiating a second captioning process for use by a second CA, the second captioning process being associated with the second CA and being configured to run a second instance of a captioning software application that includes a second ASR engine that is trained to the voice of the second CA (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user. This type of operation adds some delay relative to fully automated processing, but has the advantage of being able to control the ambient audio conditions and to manage speaker-specific profiles for a smaller number of speakers (the pool of analysts…)”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained (for example, during a registration process) to recognize the particular speech of a given speaker. In other such implementations, the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”; Abstract, “pool of analysts” includes first CA and second CA); 
assigning a first captioning session to the first CA and the first captioning interface (Cloran, [0032]; [0051], “This work unit is sent to appropriately trained and skilled analysts”; Abstract, “pool of analysts” includes first CA and second CA); 
assigning a second captioning session to the second CA and the second captioning interface (Cloran, [0032]; [0051], “This work unit is sent to appropriately trained and skilled analysts”; Abstract, “pool of analysts” includes first CA and second CA); 
receiving, by the first instance of the captioning software application, first audio data from a remotely located first CA device of the first CA, the first audio data being derived from speech of the first CA (Cloran, [0018], “the caller's audio is sent to that main conference, and the audio from others in the conference is sent to the caller”; [0018], “As service factory 320 captures audio from a conference call participant”); 
receiving, by the second instance of the captioning software application, second audio data from a remotely located second CA device of the second CA, the second audio data being derived from speech of the second CA (Cloran, [0018], “the caller's audio is sent to that main conference, and the audio from others in the conference is sent to the caller”; [0018], “As service factory 320 captures audio from a conference call participant”); 
generating, with the first instance of the captioning software application, first caption data that includes a first transcription of the first audio data, the first instance of the captioning software application being configured to use the first ASR engine that is trained to the voice of the first CA to generate the first caption data (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user … manage speaker-specific profiles for a smaller number of speakers”; [0031], “Automatic transcription subsystem 430 … is trained … to recognize the particular speech of a given speaker”); 
generating, with the second instance of the captioning software application, second caption data that includes a second transcription of the second audio data, the second instance of the captioning software application being configured to use the second ASR engine trained to the voice of the second CA to generate the second caption data (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user … manage speaker-specific profiles for a smaller number of speakers”; [0031], “Automatic transcription subsystem 430 … is trained … to recognize the particular speech of a given speaker”); 
generating, based on the first transcription, first screen data related to the first instance of the captioning software application, the first screen data including the first transcription (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); 
generating, based on the second transcription, second screen data related to the second instance of the captioning software application, the second screen data including the second transcription (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”);
directing the first caption data to a first user device participating in a first communication session with a first other user device; and directing the second caption data to a second user device participating in a second communication session with a second other user device (Cloran, [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”).

17. A method of performing captioning operations, the method being performed by a computing system (Cloran, Abstract) and comprising: 
initiating a captioning process wherein the captioning process is configured to run a captioning software application, the captioning process specific to a specific CA (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user. This type of operation adds some delay relative to fully automated processing, but has the advantage of being able to control the ambient audio conditions and to manage speaker-specific profiles for a smaller number of speakers (the pool of analysts…)”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained (for example, during a registration process) to recognize the particular speech of a given speaker. In other such implementations, the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”; Abstract, “pool of analysts” includes first CA and second CA); 
receive, from the first user device, a request to initiate a captioning session (Cloran, [0032]; [0051], “This work unit is sent to appropriately trained and skilled analysts”; Abstract, “pool of analysts” includes first CA and second CA); 
establish the captioning session with the first user device (Cloran, [0052], ”human analysts are preferably given the opportunity to review and correct the automatically generated transcript”); 
assign the captioning session to the CA (Cloran, [0032]; [0051], “This work unit is sent to appropriately trained and skilled analysts”); 
receive, from the first user device and in response to establishing the captioning session, first audio data that is derived from a second user device that is participating in a communication session with the first user device (Cloran, [0018], “the caller's audio is sent to that main conference, and the audio from others in the conference is sent to the caller”; [0018], “As service factory 320 captures audio from a conference call participant”); 
direct the first audio data to the CA device in response to the captioning session being assigned to the CA (Cloran, [0032]); 
receive from the CA device, second audio data that is related to the first audio data and that is derived from speech of the CA; access, with the captioning software application, an automated speech recognition (ASR) engine that is trained to the voice of the CA based on the captioning session being assigned to the CA and based on the captioning process being specific to the CA; generate, with the ASR engine that is trained to the voice of the CA, captioned text that includes a transcription of the second audio data (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user. This type of operation adds some delay relative to fully automated processing, but has the advantage of being able to control the ambient audio conditions and to manage speaker-specific profiles for a smaller number of speakers (the pool of analysts…)”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained (for example, during a registration process) to recognize the particular speech of a given speaker. In other such implementations, the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”); 
generate, based on the transcription, screen information related to the captioning software application, the screen information including the transcription (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); and 
direct the captioned text to the first user device (Cloran, [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”).	

Cloran does not explicitly disclose direct the screen information to the CA device or review the transcribed revoiced audio.  Engelke teaches A voice transcription system employing a speech engine to transcribe spoken words, detects the spelled entry of words via keyboard or voice to invoke a database of common words attempting to complete the word before all the letters have been input (Engelke, Abstract). Engelke teaches the direct the screen information to the CA device (Claims 1, 7); directing the first screen data to the first call-assistant device; directing the second screen data to the second call-assistant device (Claim 13) (Engelke, [0011], “a voice relay used with a captioned telephone such as may make use of the present invention and showing a call assistant receiving a voice signal for revoicing to a computer speech recognition program and reviewing the transcribed text on a display terminal”; [0026]).  Therefore, in view of Engelke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by reviewing the transcribed text of the revoiced signal as taught by Engelke, since the editing text signal causes text to appear on call assistant display that may be reviewed by the call assistant for possible correction using voicing or the keyboard prior to being converted to a text stream signal (Engelke, [0029]).
Re claim 2:
2. The system of claim 1, wherein: the CA device is configured to: receive, from the CA, an error correction to correct at least one error in the transcription; and direct the error correction to the relay server; and the relay server is configured to: modify, with the captioning software, the captioned text based on the error correction; modify the screen information based on the modified captioned text; direct the modified screen data to the CA device; and direct the modified caption data to the first user device (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained”; [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”; Engelke, [0011]).

Re claim 3: 
3. The system of claim 1, wherein the captioning process includes one or more of the following: an instance of an operating system, a CA interface, and an instance of the captioning software application (Cloran, figs. 1, 3 – 4; [0052]).

Re claim 4:
4. The system of claim 1, wherein the captioning process is configured to: establish the captioning session with the first user device; receive the first audio data from the first user device; direct the first audio data to the CA device; receive the second audio data from the CA device; generate the screen information; direct the screen information to the CA device; and direct the captioned text to the first user device (Cloran, [0050], “analysts are notified if any of their transcription segments are characterized as incorrect, as it often affects their compensation”; [0055], “a segment of the transcription needs to be re-transcribed, the user clicks”).

Re claim 5:
5. The system of claim 1, wherein the CA device is configured as a user interface to access the captioning software application run by the server (Cloran, figs. 1, 3 – 4; [0052]).

Re claim 6:
6. The system of claim 1, wherein CA device presents a customized computing environment for the call assistant based on the ASR trained to the call assistant's voice (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained”).

Re claim 8:
8. The system of claim 7, wherein the operations further comprise: receive, by the captioning process from the first user device, a request to initiate the captioning session; and establish, by the captioning process, the captioning session with the first user device (Cloran, [0033], “variable level approach to managing the fidelity of the transcription ... at the request of the user”; [0025], “service factory 320 is programmed to send at least some audio chunks to multiple CAT terminals 330 and analysts 340”).

Re claim 9:
9. The system of claim 7, wherein the operations further comprise assign the captioning session to the CA (Cloran, [0033], “variable level approach to managing the fidelity of the transcription ... at the request of the user”; [0025], “service factory 320 is programmed to send at least some audio chunks to multiple CAT terminals 330 and analysts 340”).

Re claim 10:
10. The system of claim 7, wherein the operations further comprise: receive, from the CA device, a modification command related to modification of the transcription; modify, with the captioning software application, the caption text based on the modification command; modify the screen data based on the modified caption data; direct the modified screen data to the CA device; and direct the modified caption data to the first user device (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained”; [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”; Engelke, [0011]).

Re claim 11:
11. The system of claim 7, wherein the captioning process includes one or more of the following: an instance of an operating system, a CA interface, and an instance of the captioning software application (Cloran, figs. 1, 3 – 4; [0052]).

Re claim 12:
12. The system of claim 7, wherein the captioning software application is configured to: receive the first audio data from the first user device; direct the first audio data to the CA device; receive the second audio data from the CA device; generate the screen data; direct the screen data to the CA device; and direct the caption data to the first user device (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained”; [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”; Engelke, [0011]).

Re claim 14:
14. The method of claim 13, further comprising: receiving, from the first CA device, a first modification command related to modification of the first transcription; modifying, with the first instance of the captioning software application, the first caption data based on the first modification command; modifying the first screen data based on the modified first caption data; communicating the modified first screen data to the first CA device; communicating the modified first caption data to the first user device; receiving, from the second CA device, a second modification command related to modification of the second transcription; modifying, with the second instance of the captioning software application, the second caption data based on the second modification command; modifying the second screen data based on the modified second caption data; communicating the modified second screen data to the second CA device; and communicating the modified second caption data to the second user device (Cloran, [0032], “The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user. This type of operation adds some delay relative to fully automated processing, but has the advantage of being able to control the ambient audio conditions and to manage speaker-specific profiles for a smaller number of speakers (the pool of analysts…)”; [0031], “Automatic transcription subsystem 430 … while in others the subsystem 430 is trained (for example, during a registration process) to recognize the particular speech of a given speaker. In other such implementations, the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”; Abstract, “pool of analysts” includes first CA and second CA; [0027], “receiving updates to the transcript as new chunks are transcribed and corrections are made”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”).

Re claims 15 - 16:
15. The method of claim 13, wherein each of the first and second captioning processes includes at least one of: an instance of an operating system, a user interface, and an instance of the captioning software application.  16. The method of claim 13, wherein the first and second instances of the captioning software application are run on a remote server (Cloran, figs. 1, 3 – 4; [0052]).

Re claim 18:
18. The method of claim 17, further comprising: receiving, by the captioning process from the first user device, a request to initiate the captioning session; and establishing, by the captioning process, the captioning session with the first user device (Cloran, [0033], “variable level approach to managing the fidelity of the transcription ... at the request of the user”; [0025], “service factory 320 is programmed to send at least some audio chunks to multiple CAT terminals 330 and analysts 340”).

Re claim 19:
19. The method of claim 17, wherein the captioning process includes one or more of the following: an instance of an operating system, a CA interface, and an instance of the captioning software application (Cloran, figs. 1, 3 – 4; [0052]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,7, 13, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 27,28 and 29 of copending Application No. 16858201 (‘201) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘201.
Claims 1,7, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 of U.S. Patent No. 10,748,523 (‘523). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘523.
Claims 1,7, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 14, 21, 23, 29, 34, 48 of copending Application No. 16/147029 (‘029) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘029.
Claims 1,7, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,9,14,17,24,26,36,59,64 of copending Application No. 16/537196 (‘196) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘196.
Claims 1,7, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,15,61,62,63,65,67,68 of copending Application No. 14/632257 (‘257) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘257.
Claims 1,7, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 27 – 28, 31 of copending Application No. 17/486375 (‘375) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘375.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715